

EXHIBIT 10.2


FORM OF AWARD AGREEMENT


2013 Time-Based Restricted Stock Unit Award Agreement
NCR Corporation 2011 Amended and Restated Stock Incentive Plan
and the NCR Corporation 2013 Stock Incentive Plan


You have been awarded a number of restricted stock units (the “Stock Units”)
under the NCR Corporation 2011 Amended and Restated Stock Incentive Plan (the
“2011 Plan”) or under the NCR Corporation 2013 Stock Incentive Plan (the “2013
Plan”), to the extent the 2013 Plan has superseded or replaced the 2011 Plan as
of the Grant Date (as defined below) (collectively, the “Plan”), as described on
the restricted stock unit information page on the website
(www.netbenefits.fidelity.com) of the third party Plan administrator (the “TPA”)
for NCR Corporation (referred to herein as “NCR” or the “Company”), effective as
of the date of grant of this award (the “Grant Date”), subject to the terms and
conditions of this 2013 Restricted Stock Unit Award Agreement (this “Agreement”)
and the Plan. Capitalized terms used but not defined herein are defined in the
Plan.
1.Grant of Stock Units. Subject to the terms and conditions of this Agreement,
the Stock Units will become non-forfeitable (“Vested”) on the third anniversary
of the Grant Date (the “Vesting Date”), provided that you are continuously
employed by NCR or, if different, your employer (the “Employer”) through and
until the Vesting Date.
2.    Certain Events Prior to Vesting Date. The Plan provides for what happens
in connection with certain events prior to vesting of the Stock Units. The
following chart describes the more common events. Except as otherwise provided
below, in the event of your Termination of Employment prior to the Vesting Date
for any reason, the Stock Units will automatically terminate and be forfeited
and no shares or cash will be issued or paid (as the case may be).
Termination Provisions
Termination Event
Treatment of Stock Units
Death, Disability or Involuntary Termination (other than for Cause)
Prorated Vesting— A pro rata portion of the Stock Units shall become vested
immediately upon your Termination of Employment. The pro rata portion of the
Stock Units that will become Vested will be determined by multiplying the number
of Stock Units awarded pursuant to this Agreement by a fraction, the numerator
of which is the number of full and partial months of employment that you
completed after the Grant Date and before the Vesting Date, and the denominator
of which is 36 (the “Pro-rata Fraction).
Change in Control Termination or Good Reason Termination
Full Vesting—The Stock Units shall become fully Vested immediately upon your
Termination of Employment.


Voluntary Resignation
Forfeited—Unvested Stock Units will be forfeited.






--------------------------------------------------------------------------------



Termination for Cause
Forfeited—Unvested Stock Units will be forfeited.



For purposes of this Agreement, “Disability” means Termination of Employment as
a result of a disability for which you qualify for benefits under the NCR
Long-Term Disability Plan or another long-term disability plan sponsored by NCR,
its Subsidiaries or Affiliates. “Involuntary Termination” means Termination of
Employment by the Company or the Employer for any reason other than for Cause
(as defined in the Plan), excluding termination by the Company or the Employer
during the twenty-four (24) months following a Change in Control. “Change in
Control Termination” means a Termination of Employment by the Company, the
Employer or the continuing entity other than for Cause (as defined in the NCR
Change in Control Severance Plan, to the extent that you are a participant in
the NCR Change in Control Severance Plan at the time of such Termination of
Employment; otherwise as defined in the Plan) or Disability occurring during the
twenty-four (24) months following a Change in Control wherein this Award is
assumed, converted or replaced by the continuing entity. “Good Reason
Termination” means, if you are a participant in the NCR Change in Control
Severance Plan, or an NCR policy or similar arrangement that defines “Good
Reason” in the context of a resignation following a Change in Control, your
Termination of Employment for Good Reason as so defined within twenty-four (24)
months following a Change in Control.
Change in Control. Notwithstanding any provisions in this Agreement to the
contrary other than Sections 5, 10, 11, 13, 24, in the event a Change in Control
occurs prior to the Vesting Date and the Stock Units are not assumed, converted
or replaced by the continuing entity, the Stock Units shall become fully Vested
immediately prior to the Change in Control.  
3.    Settlement of Stock Units. Except as may otherwise be provided in this
Section or pursuant to an election under Section 14(k) of the Plan, Vested Stock
Units will be paid to you within thirty (30) days after the date that such Stock
Units become Vested in shares of NCR Common Stock (such that one Stock Unit
equals one share of NCR Common Stock) or, in NCR’s sole discretion, in an amount
of cash equal to the Fair Market Value of such number of shares of NCR Common
Stock on date that immediately precedes the Vesting Date (or such earlier date
upon which the Stock Units have become Vested pursuant to Section 2 of this
Agreement), or a combination thereof.
4.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt therefrom, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.
5.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section 5.
6.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change

2

--------------------------------------------------------------------------------



affecting the Common Stock, the Award shall be equitably adjusted in accordance
with Section 3(d) of the Plan.
7.    Nontransferability. At all times before the Vesting Date, the Stock Units,
to the extent not fully Vested, may not be sold, transferred, pledged, assigned
or otherwise alienated, except by beneficiary designation, by will or by the
laws of descent and distribution upon your death. As soon as practicable after
the Vesting Date (or such other date as Stock Units become payable in accordance
with Section 2), if Stock Units are to be paid in the form of shares of NCR
Common Stock, NCR will instruct its transfer agent and/or its TPA to record on
your account the number of such shares underlying the number of Stock Units, and
such shares will be freely transferable.
8.    Dividends. Any cash dividends declared before the Vesting Date on the
shares underlying unvested Stock Units shall not be paid currently, but shall be
converted into additional Stock Units. Any Stock Units resulting from such
conversion (the “Dividend Units”) will be considered Stock Units for purposes of
this Agreement and will be subject to all of the terms, conditions and
restrictions set forth herein. As of each date that NCR would otherwise pay the
declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”) in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR’s Common Stock on the Dividend
Payment Date.
9.    Withholding. Prior to any relevant tax or tax withholding event, as
applicable, you agree to make adequate arrangements satisfactory to NCR and/or
the Employer to satisfy all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”).
In this regard, you authorize NCR and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by withholding in shares of NCR Common Stock to be issued upon
settlement of the Stock Units. In the event that such withholding in shares of
Common Stock is problematic under applicable tax or securities law or has
materially adverse accounting consequences, by your acceptance of the Stock
Units, you authorize and direct NCR and any brokerage firm determined acceptable
to NCR to sell on your behalf a whole number of shares from those shares of
Common Stock issued to you as NCR determines to be appropriate to generate cash
proceeds sufficient to satisfy the obligation for Tax-Related Items.
You acknowledge that, regardless of any action taken by NCR or the Employer, the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by NCR or the Employer. Depending on
the withholding method, NCR may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding rates or other applicable
withholding rates, including maximum applicable rates, in which case you will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the NCR Common Stock equivalent.
Finally, you agree to pay to NCR or the Employer, including through withholding
from your wages or other cash compensation paid to you by NCR and/or the
Employer, any amount of Tax-Related Items that NCR or the Employer may be
required to withhold or account for

3

--------------------------------------------------------------------------------



as a result of your participation in the Plan that cannot be satisfied by the
means previously described. NCR may refuse to issue or deliver the shares or the
proceeds of the sale of shares of NCR Common Stock, if you fail to comply with
your obligations in connection with the Tax-Related Items.
10.    Misconduct. The Stock Units, to the extent not fully Vested, will be
forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with NCR or the Employer.
11.    Noncompetition and Nonsolicitation. In exchange for the consideration you
are receiving pursuant to the terms of this Agreement, you agree that during
your employment with NCR and for a twelve month period after its termination (or
if applicable law mandates a maximum time that is shorter than twelve months,
then for a period of time equal to that shorter maximum period), regardless of
the reason for termination, you will not yourself or through others, without the
prior written consent of the Chief Executive Officer of NCR:
(a)[I FOR EMPLOYEES GRADE 18 AND ABOVE AS OF THE DATE OF THIS AGREEMENT] perform
services, directly or indirectly, (i) of the type conducted, authorized,
offered, or provided by you on behalf of NCR within the two years prior to
termination of your NCR employment; (ii) in connection with products, services,
systems or solutions that are similar to or serve the same functions as those
with respect to which you worked for NCR within the last two years of your NCR
employment; (iii) on behalf of yourself or a person or entity in competition
with NCR that is not one of the named “Competing Organizations” either on the
list below in this Section 11 or, as applicable, on the list currently in effect
at the time of termination of your NCR employment (available from the NCR Human
Resources intranet website; the list as of the Grant Date is set forth below in
subparagraph (h)); and (iv) anywhere within the United States, or in any State
or territory thereof in which NCR does or did business during your NCR
employment, all of which States or territories are deemed to be separately set
forth here and the names of which are incorporated by reference;
(a)    [II FOR EMPLOYEES GRADE 17 AND BELOW AS OF THE DATE OF THIS AGREEMENT]
perform services, directly or indirectly, (i) of the type conducted, authorized,
offered, or provided by you on behalf of NCR within the two years prior to
termination of your NCR employment; (ii) in connection with products, services,
systems or solutions that are similar to or serve the same functions as those
with respect to which you worked for NCR within the last two years of your NCR
employment; (iii) on behalf of yourself or a person or entity in competition
with NCR that is not one of the named “Competing Organizations” either on the
list below in this Section 11 or, as applicable, on the list currently in effect
at the time of termination of your NCR employment (available from the NCR Human
Resources intranet website; the list as of the Grant Date is set forth below in
subparagraph (h)); and (iv) within the territory where or for which you
performed such services within the two years preceding your termination to the
extent a specific geographic territory was assigned to you or, if no territory
was assigned to you, then within a 250-mile radius from the primary office or
other location where you worked during the last two years of your NCR
employment;

4

--------------------------------------------------------------------------------



(b)perform services, directly or indirectly, (i) of the type conducted,
authorized, offered, or provided by you on behalf of NCR within the two years
prior to termination of your NCR employment; (ii) in connection with products,
services, systems or solutions that are similar to or serve the same functions
as those with respect to which you worked for NCR within the last two years of
your NCR employment; and (iii) on behalf of any named “Competing Organization”
either on the list below in this Section 11 or, as applicable, on the list
currently in effect at the time of termination of your NCR employment (available
from the NCR Human Resources intranet website; the list as of the Grant Date is
set forth below in subparagraph (h));
(c)directly or indirectly recruit, hire, solicit or induce, or attempt to
recruit, hire, solicit or induce, any employee of NCR, its Subsidiaries or
Affiliates, to terminate his or her employment with NCR, its Subsidiaries or
Affiliates; or
(d)solicit or attempt to solicit the business of any NCR customers or actively
sought prospective customers with which you had material contact during the last
two years of your NCR employment. “Material contact” means the contact between
you and each customer or actively sought prospective customer (i) with which you
dealt on behalf of NCR, (ii) whose dealings with NCR were coordinated or
supervised by you, (iii) about whom you obtained confidential information in the
ordinary course of business as a result of your association with NCR, or (iv)
who receives products or services authorized by NCR, the sale or provision of
which results or resulted in compensation, commissions, or earnings for you
within the two years prior to the date of the your termination.
(e)All references to “NCR” in this Section 11 shall be deemed to include its
Subsidiaries and Affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Radiant Systems employee.
(f)The covenants contained within this Section 11 are a material component of
the consideration for this Agreement. If you breach any of these covenants, NCR
shall be entitled to all of its remedies at law or in equity, including but not
limited to money damages and injunctive relief. In the event of such a breach,
in addition to NCR’s other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your Termination of Employment (or if
applicable law mandates a maximum time that is shorter than eighteen (18)
months, than for a period of time equal to the shorter maximum period), without
regard to whether you continue to own the shares associated with such Stock
Units or not.
(g)The twelve-month period set forth in this Section 11 shall be tolled and
suspended during and for the pendency of any violation of its terms, and for the
pendency of any legal proceedings to enforce any of the covenants set forth
herein, and all time that is part of or subject to such tolling and suspension
shall not be counted toward the twelve-month duration of the applicable
covenant. By way of example, if immediately following your departure from NCR
you accept employment with a competitor that is prohibited

5

--------------------------------------------------------------------------------



by the noncompetition covenant contained in this Section 11, and work for such
competitor for six months before NCR obtains a judicial or arbitral order
terminating or modifying that employment, your twelve-month noncompetition
period shall not commence until after you have commenced compliance with that
order.
(h)For purposes of this Agreement, “Competing Organizations” shall be the
following as of the Grant Date, including the subsidiaries and affiliates of
each. The list of Competing Organizations is updated and revised from time to
time, and such updated lists shall be deemed a part of this Agreement; the
current list may be obtained from the NCR Law Department or the NCR Human
Resources Department upon request, or from the NCR Human Resources intranet
website.
Agilysys
Hitachi-Omron Terminal Systems
Pendum
Arianne
Hyosung
Phoenix Interactive
Arinc.
IBM
Pinnacle Corporation
Casio America, Inc.
IER
POSitech
Cenveo
Intuit
Retail Pro International
DATA Business Forms
Itautec
RR Donnelly
Dell, Inc.
JDA Software
SAP
Diebold
KAL (Korala Associates)
Schades-Heipa
Dimension Data
Kony
Sharp
Dresser
Kiosk (KIS)
SITA
Eastcom
LGN-Sys
Square
EPIC
Logicalis
Talaris
Epicor
Mahathi
TeleSource
Escher
Micros Systems
Tolt
Fujitsu
Mobile Travel Technologies
Toshiba TEC
Getronics
NRT
Unisys
Gilbarco Veeder-Root
Nscglobal
Useablenet
Glory
Oki
Verifone
GRG Banking Equipment
Oracle
Vista
GRG International
Panasonic Corporation
Wand
Hewlett Packard
PAR Technology
Wincor
Hitachi
PayPal / eBay
Xpient

12.    Dispute Resolution. By accepting this Award, you agree that, where
permitted by local law, any controversy or claim arising out of or related to
this Agreement or your employment with NCR, its Subsidiaries or Affiliates shall
be resolved by binding arbitration;the obligation to arbitrate shall also extend
to and encompass any claims that you may have or assert against any NCR
employees, officers, directors or agents. If you are employed in the United
States, the arbitration shall be pursuant to the then current rules of the
American Arbitration Association in or near the city where you work or worked
for NCR. If you are employed outside the United States, where permitted by local
law, the arbitration shall be conducted in the regional headquarters city of
your NCR business organization pursuant to the rules of a reputable national or
international arbitration organization. The arbitration shall be held before a
single arbitrator who is an attorney. The arbitrator’s decision and award shall
be final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal

6

--------------------------------------------------------------------------------



substantive and procedural laws relating to arbitration; in all other respects,
this Agreement shall be governed by the laws of the State of Georgia, without
regard to its conflict-of-laws principles. Each party shall bear its own
attorney fees associated with the arbitration; other costs, and the expenses of
the arbitration, shall be borne as provided by the rules of the American
Arbitration Association or by similar applicable rules for an arbitration held
outside the United States. If any portion of this paragraph is held
unenforceable, it shall be severed and shall not affect the duty to arbitrate
nor any other part of this paragraph
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
any of the covenants set forth in Section 11, NCR will sustain irreparable
injury and will not have an adequate remedy at law. As a result, you agree that
in the event of your breach of any of the Section 11 covenants, NCR may, in
addition to any other remedies available to it, bring an action in a court of
competent jurisdiction for equitable relief pending appointment of an arbitrator
and completion of an arbitration, and in such instance shall not be required to
post a bond.
13.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent that the Stock Units constitute
“Covered Incentive Compensation” subject to the terms of NCR’s Compensation
Recovery Policy, as the same may be in effect from time to time (the
“Compensation Recovery Policy”), then, notwithstanding any other provision of
this Agreement to the contrary, you may be required to forfeit or repay any or
all of the Stock Units pursuant to the terms of the Compensation Recovery
Policy. Further, you acknowledge and agree that NCR may, to the extent permitted
by law, enforce any repayment obligation pursuant to the Compensation Recovery
Policy by reducing any amounts that may be owing from time to time by NCR to
you, whether as wages, severance, vacation pay or in the form of any other
benefit or for any other reason.
14.    Beneficiaries. Subject to the terms of this Agreement, you may at any
time designate, through the TPA, one or more beneficiaries to receive all or
part of any shares of NCR Common Stock underlying the Stock Units to be
distributed in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any such shares distributable hereunder
that are subject to such a designation will be distributed to such beneficiary
or beneficiaries in accordance with this Agreement. Any other shares of NCR
Common Stock underlying the Stock Units not designated by you will be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the shares of NCR Common
Stock underlying the Stock Units in question may be transferred to your estate,
in which event NCR will have no further liability to anyone with respect to such
shares.
15.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in NCR, details of all Stock Units

7

--------------------------------------------------------------------------------



or other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan.
You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
16.    Application to Other Compensation. Your participation in the Plan is
voluntary.  The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation for purposes of calculating any
severance, redundancy, end of service payments, bonus, long-service awards,
pension, retirement or other benefits or similar payments.  The Plan is
discretionary in nature.  This Award is a one-time benefit that does not create
any contractual or other right to receive additional awards or other benefits in
the future.  Future grants, if any, are at the sole grace and discretion of NCR,
including but not limited to, the timing of the grant, amount and vesting
provisions. 
17.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of NCR Common Stock. You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.
18.    Electronic Delivery and Acceptance. NCR may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to

8

--------------------------------------------------------------------------------



participate in the Plan through an on-line or electronic system established and
maintained by NCR or the TPA.
19.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
20.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee.
21.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.
22.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your country (the “Appendix”).
In addition, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent NCR determines necessary or
advisable for legal or administrative reasons. Moreover if you relocate to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent NCR determines that the
application of such terms is necessary or advisable for legal or administrative
reasons. Finally, the Committee may take any other action, including amending
this Agreement, before or after an Award is made, that it deems necessary or
advisable to obtain approval or comply with any necessary local governmental
regulatory requirements or exemptions to the extent such amendment is
permissible under the Plan with or without your prior written consent.
23.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to the law
governing this Agreement and any claims arising under or relating to it, Section
12 of this Agreement shall prevail.
24.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR’s Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited.
25.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this

9

--------------------------------------------------------------------------------



Agreement shall be forfeited by you and this Agreement shall have no force and
effect if it is not duly executed by electronic acceptance in a form prescribed
by and acceptable to the Company, by the date established by the Company and set
forth on the website of the TPA at (www.netbenefits.fidelity.com); on which this
Agreement is posted.



10

--------------------------------------------------------------------------------





APPENDIX A
PROVISIONS FOR NON-U.S. PARTICIPANTS
  
2013 Time-Based Restricted Stock Unit Award Agreement
NCR Corporation 2011 Amended and Restated Stock Incentive Plan
and the NCR Corporation 2013 Stock Incentive Plan




The following terms and conditions apply to Participants who reside outside the
United States or who are otherwise subject to the laws of a country other than
the United States. In general, the terms and conditions in this Appendix A
supplement the provisions of the Agreement, unless otherwise indicated herein.


1.    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a)    the Stock Units and the shares of NCR Common Stock subject to the Stock
Units are not intended to replace any pension rights or compensation;
(b)    the Stock Units and the shares of NCR Common Stock subject to the Stock
Units and the income and value of same, are not part of normal or expected
compensation for any purpose;
(c)    the future value of the underlying shares of NCR Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(d)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from your Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of Stock Units
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against NCR, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release NCR,
its Subsidiaries and Affiliates, and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(e)    for purposes of the Stock Units, your employment or service relationship
will be considered terminated as of the date you are no longer actively
providing services to NCR or the Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by NCR, your right to vest in the Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (for example, your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are

11

--------------------------------------------------------------------------------



employed or the terms of your employment agreement, if any); the Committee shall
have the exclusive discretion to determine when you are no longer actively
providing services for purposes of your Award (including whether you may still
be considered to be providing services while on a leave of absence);
(f)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(g)    neither NCR, the Employer nor any Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Stock Units or of any
amounts due to you pursuant to the settlement of the Stock Units or the
subsequent sale of any shares of NCR Common Stock acquired upon settlement.
2.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



12

--------------------------------------------------------------------------------



APPENDIX B
COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS
  
2013 Time-Based Restricted Stock Unit Award Agreement
NCR Corporation 2011 Amended and Restated Stock Incentive Plan
and the NCR Corporation 2013 Stock Incentive Plan




This Appendix B includes special terms and conditions applicable to you if you
reside in the countries below. These terms and conditions are in addition to or,
if so indicated, in place of, those set forth in the Agreement. Capitalized
terms used but not defined in this Appendix have the meanings assigned to them
in the Plan, or the Agreement, as applicable.
This Appendix B also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of the Grant Date. Such laws are
often complex and change frequently. As a result, NCR strongly recommends that
you do not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Stock Units are Vested or shares
of NCR Common Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to your
particular situation and NCR is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a citizen or resident of another
country for local law purposes, or transfer employment or residency to another
country after the Grant Date, the notifications contained herein may not be
applicable to you. In addition, NCR shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you.
CHINA
Settlement of Stock Units. This provision supplements Section 3 of the
Agreement:
To facilitate compliance with exchange control laws and regulations in the
People’s Republic of China (“China”), you agree to the sale of any shares of
Common Stock to be issued upon vesting and settlement of the Stock Units. The
sale will occur (i) immediately upon vesting and settlement of the Stock Units,
(ii) following your Termination of Employment, or (iii) within any other time
frame as the Company determines to be necessary to facilitate compliance with
local regulatory requirements. You further agree that the Company is authorized
to instruct its designated broker to assist with the mandatory sale of such
shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares.
You agree to sign any agreements, forms and/or consents that may be reasonably
requested by NCR (or the broker) to effectuate the sale of the shares of NCR
Common Stock and shall otherwise cooperate with NCR with respect to such
matters. You acknowledge that neither NCR nor the broker is under

13

--------------------------------------------------------------------------------



any obligation to arrange for the sale of the shares of NCR Common Stock at any
particular price and that broker’s fees and similar expenses may be incurred in
any such sale. In any event, when the shares of NCR Common Stock are sold, the
proceeds of the sale of such shares, less any Tax-Related Items and the broker’s
fees, commissions or similar expenses, will be remitted to you in accordance
with applicable exchange control laws and regulations.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any shares of NCR Common Stock
acquired under the Plan. You further understand that such repatriation of the
proceeds may need to be effected through a special exchange control account
established by NCR or a Subsidiary or Affiliate, and you hereby consent and
agree that the proceeds from the sale of shares of NCR Common Stock acquired
under the Plan may be transferred to such account by NCR (or the broker) on your
behalf prior to being delivered to you. You also agree to sign any agreements,
forms and/or consents that may be reasonably requested by NCR (or the broker) to
effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
shares of NCR Common Stock are sold and the time the proceeds are converted to
local currency and distributed to you.
Finally, you agree to comply with any other requirements that may be imposed by
NCR in the future in order to facilitate compliance with exchange control
requirements in China.


ISRAEL


Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli Appendix. Upon
vesting, the shares of Common Stock shall be controlled by the Company’s trustee
appointed by the Company or its Subsidiary or Affiliate in Israel (the
“Trustee”) for your benefit for at least such period of time as required by
Section 102 or any shorter period determined under the Israeli Income Tax
Ordinance (New Version), 5721-1961 as now in effect or as hereafter amended (the
“Ordinance”) (with respect to the “capital gain route”) or by the Israeli Tax
Authority (the “Lock‑Up Period”). You shall be able to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable Israeli tax law. Without derogating
from the aforementioned, if the shares are released by the Trustee during the
Lock‑Up Period, the sanctions under Section 102 of the Ordinance shall apply to
and be borne by you. The shares shall not be sold or released from the control
of the Trustee unless the Company, the Subsidiary or Affiliate and the Trustee
are satisfied that the full amount of Tax-Related Items due have been paid or
will be paid in relation thereto.



14